                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                      EASTERN (WATERLOO) DIVISION

 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )    No. 19-CR-2047-CJW
                                              )
        vs.                                   )
                                              )
 CHASE DAVID GRANT,                           )
                                              )
                Defendant.                    )


              GOVERNMENT’S SENTENCING MEMORANDUM

      In advance of the sentencing hearing set in the above listed case, the United

States hereby provides its sentencing memorandum.

A.    Government Witnesses

      None.

B.    Government Exhibits

      None.

C.    Sentencing Issues

      The Final Presentence Investigation Report identifies there are no sentencing

issues, although the government believes defendant may seek a downward

variance. The government will be resisting a motion for variance and will ask for a

sentence within the guidelines range calculated in the Presentence Report which is

30 to 37 months’ imprisonment with a mandatory minimum sentence of

120 months.




                                   1
     Case 6:19-cr-02047-CJW-MAR Document 30 Filed 12/29/20 Page 1 of 2
                                                 Respectfully submitted,

      CERTIFICATE OF SERVICE                     PETER E. DEEGAN, JR.
                                                 United States Attorney
I hereby certify that on December 29, 2020,
I electronically filed the foregoing with the
Clerk of Court using the ECF system,             By: /s/ Emily K. Nydle
which will send notification of such filing to
the parties or attorneys of record.
                                                 EMILY K. NYDLE
UNITED STATES ATTORNEY                           Assistant United States Attorney
BY: /s/ RAL
                                                 111 7th Avenue SE, Box 1
                                                 Cedar Rapids, IA 52401
                                                 (319) 363-6333
                                                 (319) 363-1990 - Fax
                                                 Emily.Nydle@usdoj.gov




                                   2
     Case 6:19-cr-02047-CJW-MAR Document 30 Filed 12/29/20 Page 2 of 2
